Title: To Thomas Jefferson from David Humphreys, 12 December 1808
From: Humphreys, David
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New Haven Decr. 12th 1808
                  
                  I have seen the letter which you addressed to a Gentleman in this City during my absence requesting him to obtain Cloth from my Factory for your own weaving. There is no broad Cloth finished at present except some Pecies made of the Wool of the half-blooded Merinos. I have directed one to be manufactured of the pure fleece. It will not be completed in less than six weeks or two months; owing to the occupation of the hands on other work previously engaged, and to the advanced Season of the year which is unfavorable to several of the operations.
                  Thus far had I written, when the same Gentleman shewed me a second letter (this day received) expressing your anxious wish to be supplied with sufficient Cloth for a Coat to wear on the approaching New Year’s day, even if it should not be of the finest quality I have accordingly ordered the delivery of a Peice of double-milled Casimer, made of the Wool of the pure Merinos. I hope it may arrive in time & that it will answer your present purpose. This will be found, perhaps, not unlike the Leyden Cloths, which are also woven with a wale.
                  I enclose specimens of Cloths (made of the half & full-blooded Merino Wool) lately sent to the Premium Soc’y in Philadelphia. The superfine is from the Peice for which the Premium was awarded. By a letter from me to the President of that Soc’y, you will perceive my general ideas on the subjects of raw materials & manufactures in this Country.
                  Continuing to make some efforts to drawe forth the Industry of a portion of the Community, hitherto less usefully employed than it might have been; and waiting with patience the result of those efforts heretofore unaided & not particularly encouraged, I remain
                  very respectfully, dear Sir Your Mt. obd Servt
                  
                     D. Humphreys
                     
                     
                  
                  
                     P.S. It is possible there may be a change in the Peice of Cloth alluded to, another Peice of narrow Cloth having been just finished & sent here. It is of ¾, & ⅞ Wool. Mr Bishop will have his option.
                  
               